 Case 1:20-cv-01465-MN Document 58 Filed 04/12/21 Page 1 of 2 PageID #: 1083



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 ROBERT MICHAELSON OF ADVISORY
 TRUST GROUP, LLC, IN HIS CAPACITY
 AS DEBTOR REPRESENTATIVE AND
 LIQUIDATING TRUSTEE,
                                                             Case No. 1:20-cv-01465-MN
        Plaintiff,

 v.

 PETER BARONOFF, et al.

        Defendants.

                       NOTICE OF WITHDRAWAL AS COUNSEL

       Corey D. Berkin, Esq. hereby notifies the Court and all parties-in-interest in this case of

his withdrawal as an attorney in this case. Benjamin H. Brodsky, Esq. of Brodsky Fotiu-

Wojtowicz, PLLC and William D. Sullivan, Esq. of Sullivan Hazeltine Allinson LLC. will remain

as co-counsel for Defendants, Peter Baranoff, Malinda Baranoff, and Shanna Baranoff (the

“Baranoff Defendants”).

       All future notices for the Baranoff Defendants in this matter shall continue to be served

upon their attorneys Benjamin H. Brodsky, Esq. of Brodsky Fotiu-Wojtowicz, PLLC and William

D. Sullivan, Esq. of Sullivan Hazeltine Allinson LLC.

Date: April 12, 2021                        SULLIVAN HAZELTINE ALLINSON LLC


                                             /s/ William D. Sullivan
                                            William D. Sullivan (No. 2820)
                                            William A. Hazeltine (No. 3492)
                                            919 N. Market St., Suite 420
                                            Wilmington, Delaware 19801
                                            Tel: 302-428-8191
                                            Fax: 302-428-8195
                                            Email: bsullivan@sha-llc.com
                                                     whazeltine@sha-llc.com

                                            and
Case 1:20-cv-01465-MN Document 58 Filed 04/12/21 Page 2 of 2 PageID #: 1084




                                  Benjamin H. Brodsky, Esq., FBN 73748
                                  (admitted Pro Hac Vice)
                                  Corey D. Berkin, Esq., FBN 119069
                                  (admitted Pro Hac Vice)
                                  BRODSKY FOTIU-WOJTOWICZ, PLLC
                                  200 SE 1st Street, Suite 400
                                  Miami, Florida 33131
                                  Tel: 305-503-5054
                                  Fax: 786-749-7644
                                  bbrodsky@bfwlegal.com
                                  robert@bfwlegal.com
                                  docketing@bfwlegal.com

                                  Counsel for the Baronoff Defendants
